Citation Nr: 0921313	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss, to include whether 
service connection can be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in an October 1972 rating decision and properly notified 
the Veteran, who did not initiate an appeal of that decision.  

2.  Evidence received since the October 1972 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  

4.  There is no competent medical evidence linking the 
Veteran's current bilateral hearing loss to the Veteran's 
active service and no evidence of any aggravation of the 
Veteran's hearing during service.


CONCLUSIONS OF LAW

1.  The rating decision of October 1972 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
October 1972 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.306, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current bilateral hearing loss is related to his service with 
the United States Marine Corps from August 1968 to August 
1972.  Specifically, the Veteran contends that he entered 
military service with bilateral hearing loss and that his 
hearing loss was aggravated during his military service.    

New and Material Evidence to Reopen Claim

The Veteran submitted his original claim for service 
connection for bilateral hearing loss in August 1972.  The RO 
denied this initial claim in an October 1972 rating decision, 
finding that while there was a diagnosis of bilateral hearing 
loss, the Veteran's entrance examination showed greater 
hearing loss than his separation examination.  Although the 
RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of October 
1972 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.    

In October 2005, the Veteran requested that his claim for 
bilateral hearing loss be reopened.  The RO continued the 
prior denial of this claim in December 2005 correspondence 
finding that the Veteran had failed to submit new and 
material evidence to reopen his previously denied claim.  It 
does not appear that the RO notified the Veteran of his 
appellate rights at that time.  See 38 C.F.R. § 19.25.  

Thus, the October 1972 rating decision is the last prior 
final denial. 

In July 2007 the Veteran again requested that his claim for 
bilateral hearing loss be reopened.  The Veteran submitted 
two articles regarding hearing loss and the military along 
with a statement from Dr. A.M. dated May 2007 wherein Dr. 
A.M. opined that the majority of the Veteran's current 
hearing loss was related to his military service.  
Thereafter, the Veteran was afforded a VA audiological 
examination in October 2007.  By rating decision dated in 
November 2007, the RO continued the prior denial of service 
connection for bilateral hearing loss, finding no evidence of 
aggravation of hearing loss during the Veteran's military 
service.  The veteran submitted a Notice of Disagreement 
(NOD) in March 2008 and timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's November 2007 
rating decision did not address whether the veteran had 
submitted new and material evidence to reopen the claim, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine whether there is new and 
material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the October 1972 rating decision is new and 
material.  Specifically, Dr. A.M.'s May 2007 statement and 
the October 2007 VA audiological report contain opinions on 
whether or not the Veteran's current hearing loss is related 
to his military service.  These reports were not of record at 
the time of the October 1972 rating decision and Dr. A.M.'s 
statement raises a reasonable possibility of substantiating 
the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.


The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1110.  For purposes of 
service connection pursuant to § 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).   

Certain chronic diseases, such as sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In fact, a claimant may establish 
direct service connection for a hearing disability which 
initially manifests itself several years after separation 
from service on the basis of evidence showing that the 
current hearing loss is causally related to injury or disease 
suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  The threshold for normal hearing is 
from zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss). See Hensley, 5 Vet. App. at 157.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
Analysis

Service treatment records document bilateral hearing loss 
during service.  These records also show that the Veteran's 
bilateral hearing loss preexisted service.  Specifically, the 
Veteran's February 1968 pre-enlistment examination reported 
the following:  






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
30
50
LEFT
15
5
0
25
45

The examiner noted a diagnosis of defective hearing, not 
considered disabling, and assigned a numerical designation of 
2 under "H" for hearing on the Veteran's physical profile.  
Then, as now, the number 1 indicated that an individual 
possessed a high level of medical fitness and, consequently, 
was medically fit for any military assignment.  Odiorne v. 
Principi, 3 Vet. App. 456 (1992). 

A November 1969 in-service examination reported the 
following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
55
LEFT
25
5
5
15
35

The examiner noted a diagnosis of bilateral high frequency 
hearing loss, not considered disabling, and assigned a 
numerical designation of 1 under "H" for hearing on the 
Veteran's physical profile.

An audiological evaluation performed in December 1970 showed 
the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
60
LEFT
15
10
5
10
40

The examiner noted a diagnosis of bilateral high frequency 
hearing loss, not considered disabling, and assigned a 
numerical designation of 1 under "H" for hearing on the 
Veteran's physical profile.


Finally, the Veteran's August 1972 separation examination 
reported the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
40
LEFT
10
0
0
5
35

The examiner noted a diagnosis of bilateral high frequency 
hearing loss, not considered disabling.  There were no 
numerical designations made regarding the Veteran's physical 
profile.  

In support of his claim, the Veteran submitted two articles 
regarding hearing loss and the military along with a 42 page 
statement from Dr. A.M. dated May 2007 wherein Dr. A.M. 
opined that the majority of the Veteran's current hearing 
loss was related to his military service.  Specifically, Dr. 
A.M. wrote "After reviewing [the Veteran's] file, taking a 
history on his noise exposure while in the military and 
examining carious research related to his military history, 
it is my opinion that it is more likely than not that the 
majority of his hearing loss was caused by his time in 
service."   

In connection with his current claim, the Veteran was 
afforded a VA audiological examination in October 2007 which 
diagnosed high frequency sensorineural hearing loss 
bilaterally and reported the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
60
LEFT
15
15
20
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

The October 2007 VA examiner noted that the Veteran's hearing 
threshold obtained on that examination, 35 years after 
separation, was the same as his enlistment threshold.  
According to the American College of Occupational Medicine 
Noise and Hearing Conservation Committee, "a noise induced 
hearing loss will not process once noise exposure is 
stopped."  Therefore, the October 2007 VA examiner opined 
that the Veteran's pre-existing hearing loss was not 
aggravated while in service.  

The October 2007 VA examiner noted that Dr. A.M.'s evaluation 
gave the appearance of being complete and logical, but found 
that Dr. A.M. contradicted his own opinion.  The examiner 
noted that on page 28, Dr. A.M. referenced the threshold 
shift from enlistment to separation and that the enlistment 
evaluation is inadequate.  To Dr. A.M.'s own admission (page 
28) there were no significant threshold shifts from 
enlistment to separation except at 3000 Hz.  The thresholds 
at separation at 3000 Hz were better than the enlistment 
evaluation. 

Further, the October 2007 VA examiner noted that Dr. A.M.'s 
recorded scores of binaural word recognition scores were not 
consistent with the unilateral word recognition scores.  Dr. 
A.M. did not indicate which word list was used for word 
recognition scores, whether he recorded speech or live voice, 
nor did he perform a PI/PB maximum.  These are all 
requirements for compensation and pension evaluations for VA.  
Thus, the October 2007 VA examiner opined that the opinions 
of Dr. A.M. be disregarded.  

The Board finds that service connection for bilateral hearing 
loss is not in order.  Initially, the Board notes that there 
is current medical evidence of bilateral hearing loss.  
However, the Veteran's bilateral hearing loss was noted at 
the February 1968 pre-enlistment examination.  Thus, the 
presumption of soundness does not attach and the burden is on 
the Veteran to establish aggravation.  Gardner v. Nicholson, 
20 Vet. App. 452 (2006); Jensen, 19 F.3d at 1417. 

On the basis of all the evidence of record pertaining to the 
manifestations of the Veteran's bilateral hearing loss prior 
to, during, and subsequent to service, the Board concludes 
that the evidence of record does not show that the underlying 
disorder increased in severity during active service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306.  The presumption of 
aggravation applies only if there is an increase in severity 
during service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
Under these circumstances, the presumption of aggravation is 
not for application.  See Beverly v. Brown, 9 Vet. App. 402 
(1996). 

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  Both 
the February 1968 pre-induction examination and August 1972 
separation examinations show hearing loss; however, the 
findings reported on the August 1972 examination are better; 
i.e., they do not show an increase over the enlistment 
examination.  Furthermore, the October 2007 VA examiner 
opined that the Veteran's hearing loss was not aggravated by 
his military service.  

While Dr. A.M. opined that that the Veteran's bilateral 
hearing loss was aggravated by his military service, as the 
October 2007 VA examiner pointed out, Dr. A.M. contradicted 
his own opinion.  On page 28 Dr. A.M. referenced the 
threshold shift from enlistment to separation and that the 
enlistment evaluation is inadequate.  To Dr. A.M.'s own 
admission (page 28) there were no significant threshold 
shifts from enlistment to separation except at 3000 Hz.  The 
thresholds at separation at 3000 Hz were better than the 
enlistment evaluation. 

Further, the October 2007 VA examiner noted that Dr. A.M.'s 
recorded scores of binaural word recognition scores were not 
consistent with the unilateral word recognition scores.  Dr. 
A.M. did not indicate which word list was used for word 
recognition scores, whether he recorded speech or live voice, 
nor did he perform a PI/PB maximum.  These are all 
requirements for compensation and pension evaluations for VA.  

The Board finds the October 2007 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the Veteran's bilateral hearing loss.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
October 2007 VA examiner specifically discussed Dr. A.M.'s 
opinion and provided reasons and bases for her conclusion 
that the opinion should be disregarded and pointed to 
evidence which supported the conclusion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).
    
The Veteran's claim for service connection includes his own 
assertion that his bilateral hearing loss is related to 
service.  The Board does not doubt the sincerity of the 
Veteran's beliefs that his bilateral hearing loss is due to 
his active military service.  Nevertheless, as a lay person 
not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains a private medical opinion supporting the 
Veteran's claim, the Board finds that the October 2007 VA 
medical examiner's opinion is more probative, for reasons 
described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for bilateral hearing loss, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the Veteran's 
claim that would give rise to a reasonable doubt in favor of 
the Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant complete pre-adjudication 
notice by letter dated in August 2007.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology of the Veteran's current hearing loss, and afforded 
the Veteran the opportunity to give testimony before the 
Board although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened and 
the appeal is granted to this extent only.   

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


